Title: New England Delegates to George Washington, 2 August 1777
From: Continental Congress, New England delegates,Adams, John,Folsom, Nathaniel,Adams, Samuel,Marchant, Henry L.,Gerry, Elbridge,Dyer, Eliphalet,Williams, William
To: Washington, George


     
      Sir
      Philadelphia Augt. 2d 1777
     
     As Congress have authorized your Excellency to send a proper Officer to take the Command in the northern Department; We take the Liberty to signifie to your Excellency that in our Opinion, no Man will be more likely; to restore, Harmony, Order and Discipline, and retrieve our Affairs in that Quarter, than Majr. Genll. Gates. He has on Experience acquired the Confidence, and stands high in the Esteem of the eastern States and Troops. With Confidence in Your Wisdom We chearfully submit it, to Your Excellency’s Consideration.
     Have taken this method to communicate our Sentiments, judging it would give You less Trouble, than a Personal Application.
     We are with great Esteem Your Excellencys, most obedient & most humble Servants,
     
      Delegates, for Massachusetts N. Hampshire R. IslandConnecticut
      John Adams
      Nathel. Folsom
      Samel. Adams
      H L:Marchant
      Elbridge Gerry
      Elipht. Dyer
      Wm. Williams
     
    